DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-11, and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose all of the features of the independent claims, including the respective hydraulic valve is configured such that translating the first spool relative to the first spool manifold and translating the second spool relative to the second spool manifold operates to regulate a flow of the hydraulic fluid between the fluid input, the fluid boost input, the fluid return, the first outlet, and the second outlet to vary a pressure of the hydraulic fluid within each of the first chamber and the second chamber of the respective hydraulic actuator housing to translate the respective rod relative to the respective hydraulic actuator housing; 
or a boost pump configured to pressurize the hydraulic fluid to a boost pressure that is greater than the base pressure; and wherein the boost pump supplies a hydraulic fluid flow to a fluid boost input of a dual-spool hydraulic valve; 
or measuring, with a pressure sensor positioned in one or both of a first chamber and a second chamber of the respective hydraulic actuator housing of one or both of the torque-generating hydraulic actuator and the VHR hydraulic actuator, a measured load pressure of the hydraulic fluid within the respective hydraulic actuator housing; and adjusting, with the respective hydraulic valve of one or both of the torque-generating hydraulic actuator and the VHR hydraulic actuator, an operating pressure of the hydraulic fluid within the respective hydraulic actuator .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./

Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647